DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 recite the limitation "the DCs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to what “DCs” is referring, but it is believed by the Examiner that this is meant as a DC-DC conversion and will be examined as such. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0077995 by Leabman.

Regarding claim 5, Leabman discloses a wireless energy receiving apparatus [see at least Figure 1, (121)], comprising: a location device comprising a beacon source and a beacon antenna, the beacon source transmitting beacon information to an energy transmitting apparatus through the beacon antenna [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”; an antenna must be present to perform this function], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; a reception device [see at least Figure 1, (103)], comprising a receiving antenna array and configured to receive high-frequency electromagnetic waves transmitted by the energy transmitting apparatus [see at 

Regarding claim 18, Leabman discloses a wireless energy supply method of the wireless energy receiving apparatus of claim 5, comprising: transmitting beacon information to an energy transmitting apparatus [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; receiving high-frequency electromagnetic waves transmitted by the energy transmitting apparatus based on the beacon information [see at least Figure 1, (135)]; and converting the received high-frequency electromagnetic waves into corresponding electric energy [see at least paragraph 0089, “A "receiver" may refer to a device including at least one antenna, at least one rectifying circuit, and at least one power converter, which may utilize a pocket of energy for powering or charging the electronic device.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 10, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter).

Regarding claim 1, Leabman discloses a wireless energy transmitting apparatus [see at least Figure 1, (100)], comprising: a direction-finding and location device [see at least Figure 1, (111a) and (111b); the communications component is found throughout the Figures, such as Figure 3, (305) and Figure 4, (405)], configured to determine a position of an energy receiving apparatus based on beacon information of the energy receiving apparatus [see at least paragraph 0180, “the transmitter may scan for receiver’s broadcasting beacon signals”, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; an energy generation device, configured to generate energy, 
Leabman fails to explicitly disclose the components of the transmitter for converting energy.  However, Lee discloses this limitation [see at least Figure 1, (114) and (115)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize energy conversion to allow the transmitter to convert energy from a power source into useable energy to operate the transmitter, thus allowing the transmitter to operate as intended. 

Regarding claim 4, Leabman in view of Lee teaches the wireless energy transmitting apparatus according to claim 1.
Lee discloses wherein the wireless energy transmitting apparatus further comprises: a power conversion device [see at least Figure 1, (114) and (115)], configured to complete a conversion from AC to DC [see at least Figure 1, (114)] and perform a conversion between the DCs [see at least Figure 1, (115)] to supply electric energy required by the wireless energy transmitting apparatus [see at least Figure 1, (116)].


Leabman discloses and a wireless energy receiving apparatus [see at least Figure 1, (121)] comprising: a location device comprising a beacon source and a beacon antenna, the beacon source transmitting beacon information to an energy transmitting apparatus through the beacon antenna [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”; an antenna must be present to perform this function], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; a reception device [see at least Figure 1, (103)], comprising a receiving antenna array and configured to receive high-frequency electromagnetic waves transmitted by the energy transmitting apparatus [see at least paragraph 0089, “including at least one antenna”]; and a signal conversion device comprising a rectifier circuit array and configured to convert the received high-frequency electromagnetic waves into a DC power supply [see at least paragraph 0089, “at least one rectifying circuit, and at least one power converter…”].

Regarding claim 10, Leabman in view of Lee teaches the wireless energy supply system according to claim 6.
Lee discloses wherein the wireless energy transmitting apparatus further comprises: a power conversion device [see at least Figure 1, (114) and (115)], configured to complete a conversion from AC to DC [see at least Figure 1, (114)] and perform a conversion between the DCs [see at 

Regarding claim 13, Leabman discloses a wireless energy supply method, comprising: receiving beacon information of an energy receiving apparatus [see at least paragraph 0180, “the transmitter may scan for receiver’s broadcasting beacon signals”]; determining position information of the energy receiving apparatus based on the beacon information of the energy receiving apparatus [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; generating energy and converting the energy into high-frequency electromagnetic waves having a frequency higher than a predetermined frequency threshold [see at least paragraph 0089, “may generate and transmit one or more power waves (e.g., radio-frequency (RF) waves)”, RF waves, by definition, have a designated frequency range above a threshold]; and transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the position information of the energy receiving apparatus [see at least paragraph 0104].
Leabman fails to explicitly disclose the components of the transmitter for converting energy.  However, Lee discloses this limitation [see at least Figure 1, (114) and (115)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize energy conversion to allow the transmitter to convert energy from a power source into useable energy to operate the transmitter, thus allowing the transmitter to operate as intended.


Leabman discloses wherein said transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the position information of the energy receiving apparatus comprises: determining, based on the position information of the energy receiving apparatus, a beam direction for transmitting the high-frequency electromagnetic waves; and transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the beam direction for transmitting the high-frequency electromagnetic waves [see at least paragraph 0129].

Regarding claim 15, Leabman in view of Lee teaches the wireless energy supply method according to claim 14.
Leabman discloses further comprising: detecting whether a living creature exists in a transmission range of the high-frequency electromagnetic waves; determine a position of the living creature when the living creature exists in a transmission range of the high-frequency electromagnetic waves; and determining attenuation data in transmitting the high-frequency electromagnetic waves based on the position of the living creature [see at least paragraph 0119].

Regarding claim 19, Leabman in view of Lee teaches a wireless energy supply apparatus implementing the method of claim 13, comprising: a processor; memory storing instructions for execution by the processor to implement operations of the wireless energy supply method [see at least Leabman, paragraph 0376].

.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of US 2019/0341812 by Arnstein et al. (Arnstein hereinafter).

Regarding claim 2, Leabman in view of Lee teaches the wireless energy transmitting apparatus according to claim 1.
Leabman discloses wherein the energy generation device comprises: a plurality of transmitting channels [see at least Figure 10, (1004); paragraph 0271] and a plurality of antenna units [see at least Figure 10, (1006)].
Leabman in view of Lee fails to teach the plurality of antenna units being two-dimensional phased array antenna arrays with reconfigurable beam direction.  However, Arnstein discloses this limitation [see at least paragraph 0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize two-dimensional phased array antennas as this is a known and traditional antenna type which allows the system to operate as intended while utilizing a highly available component.


Leabman discloses wherein the energy generation device comprises: a plurality of transmitting channels [see at least Figure 10, (1004); paragraph 0271] and a plurality of antenna units [see at least Figure 10, (1006)].
Leabman in view of Lee fails to teach the plurality of antenna units being two-dimensional phased array antenna arrays with reconfigurable beam direction.  However, Arnstein discloses this limitation [see at least paragraph 0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize two-dimensional phased array antennas as this is a known and traditional antenna type which allows the system to operate as intended while utilizing a highly available component.

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of US 2015/0303701 by Terao.

Regarding claim 3, Leabman in view of Lee teaches the wireless energy transmitting apparatus according to claim 1.
Leabman discloses wherein the wireless energy transmitting apparatus further comprises: a biological detection device [see at least Figure 1, (113a) and (113b)] comprising an infrared detection device [see at least paragraph 0112, “raw sensor data from an infrared sensor of a receiver may provide thermal imaging information, and processed sensor data may include an 
Leabman discloses recognizing various aspects of humans [see at least paragraph 0116] and the use of lasers for the sensors [see at least paragraph 0113], but Leabman in view of Lee fails to explicitly disclose the use of a laser ranging device for detecting the position.  However, Terao discloses this limitation [see at least paragraph 0066-0069].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a laser ranging device for position detection as it is a known technology that is accurate, thus allowing for safe operation of the system by being able to accurately detect a position of a person.

Regarding claim 8, Leabman in view of Lee teaches the wireless energy supply system according to claim 6.
Leabman discloses wherein the wireless energy transmitting apparatus further comprises: a biological detection device [see at least Figure 1, (113a) and (113b)] comprising an infrared detection device [see at least paragraph 0112, “raw sensor data from an infrared sensor of a receiver may provide thermal imaging information, and processed sensor data may include an 
Leabman discloses recognizing various aspects of humans [see at least paragraph 0116] and the use of lasers for the sensors [see at least paragraph 0113], but Leabman in view of Lee fails to explicitly disclose the use of a laser ranging device for detecting the position.  However, Terao discloses this limitation [see at least paragraph 0066-0069].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a laser ranging device for position detection as it is a known technology that is accurate, thus allowing for safe operation of the system by being able to accurately detect a position of a person.

Regarding claim 9, Leabman in view of Lee in further view of Terao teaches the wireless energy supply system according to claim 8.
Leabman wherein in response to a presence of the living creature, the precise distance measurement is performed on the living creature, the wireless energy supply system is configured to determine attenuate data of the high-frequency electromagnetic waves based on the .

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of CN 201352599 by Zhang.

Regarding claim 11, Leabman in view of Lee teaches the wireless energy supply system according to claim 6.
Leabman discloses wherein wireless energy transmitting apparatus is configured to transmit the high-frequency electromagnetic waves to the energy receiving apparatus by using a correlation interferometer method [see at least paragraphs 0099-0100].
Leabman in view of Lee fails to teach in a uniform circular array form.  However, Zhang discloses this limitation [see at least translation, paragraph 0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize uniform circular array form to accurately receive/detect both horizontal and vertical polarized radio waves, thus allowing for more accurate interference energy delivery and creating a more efficient system.

Regarding claim 16, Leabman in view of Lee teaches the wireless energy supply method according to claim 13.

Leabman in view of Lee fails to teach in a uniform circular array form.  However, Zhang discloses this limitation [see at least translation, paragraph 0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize uniform circular array form to accurately receive/detect both horizontal and vertical polarized radio waves, thus allowing for more accurate interference energy delivery and creating a more efficient system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of CN 201352599 by Zhang and US 2016/0294498 by Ma.

Regarding claim 12, Leabman in view of Lee in further view of Zhang teaches the wireless energy supply system according to claim 11.
Leabman in view of Lee in further view of Zhang fails to teach wherein the predetermined frequency threshold of the high-frequency electromagnetic waves is about 9.6 GHz, and the high-frequency electromagnetic waves are millimeter waves.  However, Ma discloses this limitation [see at least paragraph 0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the 9.6 GHz frequency and millimeter waves to allow for .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of US 2009/0111483 by Fiereizen.

Regarding claim 17, Leabman in view of Lee teaches the wireless energy supply method according to claim 13.
Leabman in view of Lee fails to teach wherein said determining position information of the energy receiving apparatus based on the beacon information of the energy receiving apparatus comprises: determining the position information of the energy receiving apparatus based on a phase difference generated by different antenna array elements which receive the beacon information of a same energy receiving apparatus.  However, Fiereizen discloses this limitation [see at least paragraphs 0010-0011].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the phase difference to determine the location of the receiver as this is a known method which is accurate and easily implemented, thus allowing the system to accurately locate the receiver to transfer power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeine (US 2017/0141620) discloses wireless power transfer with position detection.
Rahman et al. (US 2018/0254669) discloses wireless power transfer with beam directionality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836